729 So.2d 329 (1999)
GREEN TREE FINANCIAL CORPORATION
v.
Gifford J. DAVIS.
No. 1970391.
Supreme Court of Alabama.
January 15, 1999.
Mike Brock and William H. Webster of Rushton, Stakely, Johnston & Garrett, P.A., Montgomery, for appellant.
Thomas H. Benton, Jr., of McFadden, Lyon & Rouse, L.L.C., Mobile; and Bryan G. Duhé and Eaton G. Barnard of Duhé, Barnard & Perloff, P.C., Mobile, for appellee.
HOOPER, Chief Justice.
Green Tree Financial Corporation, a defendant in an action pending in the Mobile Circuit Court, appeals the trial court's order of October 21, 1997, denying its request for arbitration. The arbitration clause in this case is very similar, if not identical, to the arbitration clause at issue in Ex parte Napier, 723 So.2d 49 (Ala.1998). We reverse the order denying arbitration, on the authority of Napier and Ex parte McNaughton, 728 So.2d 592 (Ala.1998). We direct the circuit court to enter an order compelling arbitration.
REVERSED AND REMANDED.
MADDOX, HOUSTON, SEE, and LYONS, JJ., concur.
COOK, J., concurs in the result.
ALMON, SHORES, and KENNEDY, JJ., dissent.